Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 09/01/2022:
Claims 1-18 have been examined. 
Claims 1-15 have been amended by Applicant.
Claims 16-18 newly added.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

For the purpose of this examination, and in accordance with Para [0010, 0012, 0014, 0018 and 0068] of the specification, as published, the Examiner will interpret the claimed/specified term “Vernier” as a type of an electric motor, not a Trade Mark or a manufacturer of an electric motor.


Response to Amendment
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing secured to a fixed part of a vehicle body such that the housing cannot rotate relative to the vehicle body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 13-16 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claims 13 (as amended) and claims 16 and 18 (as newly added), recite the limitation/feature “a housing secured to a fixed part of a vehicle body such that the housing cannot rotate relative to the vehicle body,” which is not supported in the specification. The specification, at least as published, in abstract, Para [0008, 0052], recites “… the stator secured to a fixed part of the vehicle body such that it cannot rotate,” NOT “a housing secured to a fixed part of a vehicle body such that the housing cannot rotate relative to the vehicle body.” Clarification is required. Hence, for the purpose of this examination, the “housing secured to a fixed part of a vehicle body such that the housing cannot rotate relative to the vehicle body,” in claims 13, 16 and 18, will be interpreted as “a housing for electric motor.” 
1.1.2	Claims 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
2.	Applicant’s amendments have overcome the  112(b) or 112 2nd paragraph rejections to claims 1-15 from the previous Office Action.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-6 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over KUSHIRO (WO 2009063818A1) in view of KIYOSHI (JP 2003348809A).
As per claim 1, KUSHIRO discloses through the invention (see entire document), a handwheel actuator assembly for a steer by wire steering system of a vehicle (see entire document, particularly fig. 1, 3-4, 8,  page 22-0402022 1, 4th Para from the top through page 22-0402022 2, 1st Para from the top), the assembly comprising: 
a steering wheel having at least one hand grip portion rotatable around an axis of rotation of the steering wheel which can be gripped by a driver, the steering wheel having a hub that supports the hand grip portion (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1); and 
a feedback torque generator (see entire document, particularly page 22-0402022 2, 2nd and 3rd Para from the top) comprising an electric motor which has a stator and a rotor (see entire document, particularly reference characters 7, 8, 9 in fig. 1), wherein the rotor is directly or indirectly fixed to and rotates with the hub of the steering wheel (see entire document, particularly fig. 3-5,  page 22-0402022 5, 3rd, 4th and 5th Para from the top through page 22-0402022 6, 1st Para from the top) and the stator is secured to a fixed part of the vehicle body such that it cannot rotate relative to the vehicle body (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top).
 KUSHIRO does not explicitly disclose through the invention, or is missing, electric motor that comprises a brushless permanent magnet Vernier motor.
	However, KIYOSHI teaches through the invention (see entire document), particularly in fig. 1, 6-7, 9-10, Para [0002-0005, 0013], a brushless synchronous motor (synchronous motor) called an 8 pole 9 coil type Vernier motor; structure of this motor (disclosed in, for example, Japanese Patent Application Laid-Open No. 10-285891) as an outer rotor type wheel motor comprising an outer rotor in which 16 permanent magnets are annularly arranged on an inner peripheral surface, and an inner stator in which 18 armature coils are annularly arranged facing the permanent magnets; the motor that employs a structure (SPM structure) in which permanent magnets are closely adhered to the entire outer surface of the output shaft; this structure adopted because the motor is a drive motor for electric power steering.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KIYOSHI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate in a medium to high speed range, while improving output torque while reducing applied voltage; to provide a magnet-enclosed inner rotor type motor that can be achieved (see entire KIYOSHI document, particularly Para [0006]).

As per claim 4, KUSHIRO does not explicitly disclose through the invention, or is missing, stator of the Vernier motor that comprises an annulus with a hollow centre that defines a space within the stator through which an additional component part of the handwheel assembly passes or within which an additional component part is located.
However, KIYOSHI teaches through the invention (see entire document), particularly in fig. 1, 6-7, 9-10, Para [0002-0005, 0013], a brushless synchronous motor (synchronous motor) called an 8 pole 9 coil type Vernier motor; structure of this motor (disclosed in, for example, Japanese Patent Application Laid-Open No. 10-285891) as an outer rotor type wheel motor comprising an outer rotor in which 16 permanent magnets are annularly arranged on an inner peripheral surface, and an inner stator in which 18 armature coils are annularly arranged facing the permanent magnets; the motor that employs a structure (SPM structure) in which permanent magnets are closely adhered to the entire outer surface of the output shaft; this structure adopted because the motor is a drive motor for electric power steering.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KIYOSHI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate in a medium to high speed range, while improving output torque while reducing applied voltage; to provide a magnet-enclosed inner rotor type motor that can be achieved (see entire KIYOSHI document, particularly Para [0006]).

As per claim 5, KUSHIRO further discloses through the invention (see entire document), additional component part that comprises a wiring harness that connects to a driver information display which in use displays information to the driver (see entire document, particularly reference character 14 in fig. 1; page 22-0402022 4, 4th and 5th Para from the top through page 22-0402022 5, 1st Para from the top).

As per claim 6, KUSHIRO further discloses through the invention (see entire document), stator as being fixed to a stator support part which in use is secured to a fixed part of the vehicle body (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top).

As per claim 9, KUSHIRO further discloses through the invention (see entire document), hub secured to the rotor through a stub shaft, the shaft having an axis of rotation that lies on the axis of rotation of the hub and the rotor (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).

As per claim 10, KUSHIRO further discloses through the invention (see entire document), stub shaft supported by two bearing assemblies (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).

2.	Claims 2, 8 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of JI (CN 103490577A).
As per claim 2, KUSHIRO does not explicitly disclose through the invention, or is missing, Vernier motor that comprises an inverted radial motor in which the rotor has a larger diameter than the stator.
However, JI teaches through the invention (see entire document), particularly in fig. 1, claim 1, a stator permanent magnet Vernier motor with uniformly distributed modules, comprising an inner stator (1) and an outer rotor (2) an air gap provided between the inner stator (1) and the outer rotor (2) and the outer rotor (2) that has the rotor teeth (21) and the rotor yoke (22), a stator slot (14) is formed between two adjacent stator cores (12) of the inner stator (1).
The Examiner finds that the “Vernier motor comprising an inner stator and an outer rotor,” in the JI reference, teaches on Vernier motor that comprises rotor that has a larger diameter than stator in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by JI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to save a slot space of a stator side so as to increase flux density in a magnetic circuit in a better manner; to improve back EMF in a winding; to have high motor output torque and large power density, and occupy less space (see entire JI document, particularly 3rd paragraph from the top of page 2 of 11).

As per claim 8, KUSHIRO does not explicitly disclose through the invention, or is missing, Vernier motor that comprises a stator with 12 stator teeth and a rotor with 11 pole pairs.
However, JI teaches through the invention (see entire document), particularly in fig. 1, Vernier motor that has a stator 1 with 12 stator teeth and a rotor 2 with 11 pole pairs
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by JI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to save a slot space of a stator side so as to increase flux density in a magnetic circuit in a better manner; to improve back EMF in a winding; to have high motor output torque and large power density, and occupy less space (see entire JI document, particularly 3rd paragraph from the top of page 2 of 11).

As per claim 11, KUSHIRO further discloses through the invention (see entire document), a travel limiter which comprises a first part that is fixed relative to the body of the vehicle that in use engages with a second part that is fixed to the rotor of the motor when the rotor reaches a predefined end of rotational travel (see entire document, particularly fig. 1, 5, abstract, page 22-0402022 1, 1st, 2nd 4th Para from the top; page 22-0402022 3, 1st and 2nd  Para from the top; page 22-0402022 4, 2nd, 3rd, 4th Para from the top – teaching controlling of angle of steering via reference characters 2, 2a, 2b, 5 in fig. 1; teaching “… an in-vehicle control unit (not shown) that controls the steering angle of the wheel based on the rotation angle detected by the angle sensor 10, on 22-0402022 4, 2nd Para from the top).
KUSHIRO does not explicitly disclose through the invention, or is missing, Vernier motor.
However, JI teaches through the invention (see entire document), particularly in fig. 1, claim 1, a stator permanent magnet Vernier motor with uniformly distributed modules, comprising an inner stator (1) and an outer rotor (2) an air gap provided between the inner stator (1) and the outer rotor (2) and the outer rotor (2) that has the rotor teeth (21) and the rotor yoke (22), a stator slot (14) is formed between two adjacent stator cores (12) of the inner stator (1).
The Examiner finds that the “Vernier motor comprising an inner stator and an outer rotor,” in the JI reference, teaches on Vernier motor that comprises rotor that has a larger diameter than stator in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by JI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to save a slot space of a stator side so as to increase flux density in a magnetic circuit in a better manner; to improve back EMF in a winding; to have high motor output torque and large power density, and occupy less space (see entire JI document, particularly 3rd paragraph from the top of page 2 of 11).

As per claim 12, KUSHIRO further discloses through the invention (see entire document), hub of the steering wheel fixed to the rotor of the motor through a mounting bracket (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).
KUSHIRO does not explicitly disclose through the invention, or is missing, Vernier motor.
However, JI teaches through the invention (see entire document), particularly in fig. 1, claim 1, a stator permanent magnet Vernier motor with uniformly distributed modules, comprising an inner stator (1) and an outer rotor (2) an air gap provided between the inner stator (1) and the outer rotor (2) and the outer rotor (2) that has the rotor teeth (21) and the rotor yoke (22), a stator slot (14) is formed between two adjacent stator cores (12) of the inner stator (1).
The Examiner finds that the “Vernier motor comprising an inner stator and an outer rotor,” in the JI reference, teaches on Vernier motor that comprises rotor that has a larger diameter than stator in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by JI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to save a slot space of a stator side so as to increase flux density in a magnetic circuit in a better manner; to improve back EMF in a winding; to have high motor output torque and large power density, and occupy less space (see entire JI document, particularly 3rd paragraph from the top of page 2 of 11).

3.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of JI, and further in view of Figuered (US 20150108823A1).
As per claim 3, KUSHIRO does not explicitly disclose through the invention, or is missing, connection between the rotor and hub that provides a direct 1:1 gear ratio between the two so that in use the hub rotates at the same speed as the rotor of the Vernier motor.
However, Figuered teaches through the invention (see entire document), particularly in claim 1, an electric motor having a rotor rotatable about the central axis, and a stator disposed radially inside the rotor relative to the central axis; and a motor-wheel interface hub fixedly attached to the wheel rim for rotation with the wheel rim, and directly attached to the rotor for rotation with the rotor, and operable to directly transmit torque from the electric motor to the wheel rim at a 1:1 ratio.
Additionally, the Examiner finds that Figuered reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Figuered teach on an electric motor/actuator of a similar rotor/hub placement design for a wheel.
JI, in turn, teaches through the invention (see entire document), particularly in fig. 1, claim 1, a stator permanent magnet Vernier motor with uniformly distributed modules, comprising an inner stator (1) and an outer rotor (2) an air gap provided between the inner stator (1) and the outer rotor (2) and the outer rotor (2) that has the rotor teeth (21) and the rotor yoke (22), a stator slot (14) is formed between two adjacent stator cores (12) of the inner stator (1).
The Examiner finds that the “Vernier motor comprising an inner stator and an outer rotor,” in the JI reference, teaches on Vernier motor that comprises rotor that has a larger diameter than stator in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by Figuered. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate motor-wheel interface hub to directly transmit torque from the electric motor to the wheel rim at a 1:1 ratio (see entire Figuered document, particularly Para [0004]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by JI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to save a slot space of a stator side so as to increase flux density in a magnetic circuit in a better manner; to improve back EMF in a winding; to have high motor output torque and large power density, and occupy less space (see entire JI document, particularly 3rd paragraph from the top of page 2 of 11).

4.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017 (https://ieeexplore.ieee.org/abstract/document/7921688 last visited on 04/28/2022), and further in view of HYPPIAS (WO 2014020273A1), also published as JP 2015524650A.
As per claim 7, KUSHIRO does not explicitly disclose through the invention, or is missing, Vernier motor that comprises a stator with 6 stator teeth and a rotor with 5 pole pairs.
However, NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017 teaches through the publication (see entire document), particularly in Sections II (at the end) and Section III (at the beginning), Vernier motor that has a different way to determine number of rotor magnet pole pairs and stator teeth; the number of rotor magnets and stator teeth can be obtained by formula (10)
HYPPIAS, in turn, teaches through the invention (see entire document) electric motors with magnetized rotors with pole pairs numbers 5 and other, with topology with 6 or 12 stator teeth, particularly in fig. 10 – teaching a motor having 12 narrow teeth with the same tip spread and 11 pole pairs of magnetic poles 8.
Additionally, the Examiner finds that HYPPIAS reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and HYPPIAS teach on an electric motor/actuator having the same number of stator teeth and rotor pole pairs.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique, features and formulas for calculating number of rotor magnet pole pairs and stator teeth for a Vernier motor, as taught by the NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017, and using the calculations into implementing for obtaining/finding/using a specific type of Vernier motor that comprises a stator with 6 stator teeth and a rotor with 5 pole pairs and/or a stator with 12 stator teeth and a rotor with 11 pole pairs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to analyze the characteristics of a surface permanent-magnet Vernier motor (SPMVM) according to the pole ratio among the rotor magnet pole pairs, stator teeth, and winding pole number; and to make and compare various combinations of the rotor magnet pole pairs and stator teeth number according to the operational principle of a Vernier motor (see entire NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number” document, published 05/08/2017, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by HYPPIAS. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance use of permanent magnet machines capable of supplying low to medium energy, i.e., up to several kilowatts of output (see entire HYPPIAS document, particularly Para [0001]).

5.	Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of KANG (US 20200303973A1).
As per claim 16, KUSHIRO further discloses through the invention (see entire document), a housing for electric motor, the stator and rotor being in the housing, the stator being secured to the housing and to the fixed part via the housing (see entire document, particularly fig. 1, abstract – teaching vehicle steering device (1A) that has a center section (3) placed inside the inner periphery of the steering wheel (2), a connection shaft (4) connected to the center section (3) from its rear side so as not to be able to rotate relative to the center section (3) and connecting the center section (3) and a vehicle body to each other such that the vehicle body and the center section (3) cannot rotate relative to each other).
KANG, in turn, teaches through the invention (see entire document), particularly in Para [0026-0027, 0030-0031] – teaching housing (100) that may be provided with an inner support (400) supporting the inner stator (220) so that the rotor (300) rotates while maintaining the first air gap (610) and the second air gap (620).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KANG. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a rotating electric device such as an electric motor and a generator, which significantly improves output power per unit weight, realizes high efficiency, and is easily manufactured in order to solve the above problems and requirements (see entire KANG document, particularly Para [0014]).

As per claim 17, KUSHIRO further discloses through the invention (see entire document), a housing secured to the fixed part of the vehicle body, the stator and rotor being in the housing, the rotor rotating with the hub of the steering wheel relative to the housing (see entire document, particularly fig. 1, abstract – teaching vehicle steering device (1A) that has a center section (3) placed inside the inner periphery of the steering wheel (2), a connection shaft (4) connected to the center section (3) from its rear side so as not to be able to rotate relative to the center section (3) and connecting the center section (3) and a vehicle body to each other such that the vehicle body and the center section (3) cannot rotate relative to each other), an outer tube (5) placed outside the outer periphery of the connection shaft (4) so as to be able to rotate relative to the connection shaft (4) and connected to the steering wheel (2) so as to be able to rotate together with the steering wheel (2), and a reaction force motor (7) placed between the connection shaft (4) and the outer tube (5).  
KANG, in turn, teaches through the invention (see entire document), particularly in Para [0120, 0122] – teaching inner support 400 may be fixedly installed in the housing 100 so that the inner support 400 is inserted into the rotor 300 to rotatably support the rotor 300; the inner support 400 that may have one end (a left end in the drawing) fixedly installed in the housing 100 and the other end (a right end in the drawing) on which an inner support outer bearing 921 or a rotator horizontal hub bearing 923 is installed to support the rotor to be rotatable directly or indirectly.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KANG. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a rotating electric device such as an electric motor and a generator, which significantly improves output power per unit weight, realizes high efficiency, and is easily manufactured in order to solve the above problems and requirements (see entire KANG document, particularly Para [0014]).

As per claim 18, KUSHIRO further discloses through the invention (see entire document), a housing for electric motor, and a stub shaft supported in the housing and fixed for rotation with the hub of the steering wheel, the rotor being fixed for rotation with the stub shaft (see entire document, particularly fig. 1, abstract – teaching vehicle steering device (1A) that has a center section (3) placed inside the inner periphery of the steering wheel (2), a connection shaft (4) connected to the center section (3) from its rear side so as not to be able to rotate relative to the center section (3) and connecting the center section (3) and a vehicle body to each other such that the vehicle body and the center section (3) cannot rotate relative to each other), an outer tube (5) placed outside the outer periphery of the connection shaft (4) so as to be able to rotate relative to the connection shaft (4) and connected to the steering wheel (2) so as to be able to rotate together with the steering wheel (2), and a reaction force motor (7) placed between the connection shaft (4) and the outer tube (5).  
KANG, in turn, teaches through the invention (see entire document), particularly in Para [0029, 0032] – teaching rotating electric device that may further include a housing (100) to which the outer stator (210) is fixed, wherein at least one end of both ends of the rotor (300) may be connected to the rotating shaft (310) of the rotor (300) and coupled to a rotor horizontal hub (381) protruding to the outside of the housing (100), and an outer circumferential surface of the rotor horizontal hub (381) may be rotatably supported by a rotor horizontal hub bearing (923) installed in the housing (100); rotating electric device that may further include a housing (100) to which the outer stator (210) is fixed, wherein the rotor (300) may include an extension part (320) having one end coupled to a hub part (380) connected to the rotating shaft (310) of the rotor (300) and the other end rotatably supported by bearings (924, 925) installed in the housing (100). 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KANG. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a rotating electric device such as an electric motor and a generator, which significantly improves output power per unit weight, realizes high efficiency, and is easily manufactured in order to solve the above problems and requirements (see entire KANG document, particularly Para [0014]).

6.	Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over KUSHIRO (WO 2009063818A1) in view of KANG (US 20200303973A1).
As per claim 13, KUSHIRO discloses through the invention (see entire document), a handwheel actuator assembly for a steer by wire steering system of a vehicle (see entire document, particularly fig. 1, 3-4, 8,  page 22-0402022 1, 4th Para from the top through page 22-0402022 2, 1st Para from the top), the assembly comprising: 
 	a steering wheel having at least one hand grip portion rotatable around an axis of rotation of the steering wheel which can be gripped by a driver, the steering wheel having a hub that supports the hand grip portion (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1); and  
a housing for electric motor (see entire document, particularly fig. 1, abstract – teaching vehicle steering device (1A) that has a center section (3) placed inside the inner periphery of the steering wheel (2), a connection shaft (4) connected to the center section (3) from its rear side so as not to be able to rotate relative to the center section (3) and connecting the center section (3) and a vehicle body to each other such that the vehicle body and the center section (3) cannot rotate relative to each other);
a feedback torque generator (see entire document, particularly fig. 1, abstract, page 22-0402022 2, 2nd and 3rd Para from the top) comprising an electric motor which has a stator and a rotor, the stator and rotor being in the housing (see entire document, particularly reference characters 7, 8, 9 in fig. 1), wherein the rotor is directly or indirectly fixed to and rotates with the hub of the steering wheel (see entire document, particularly fig. 3-5,  page 22-0402022 5, 3rd, 4th and 5th Para from the top through page 22-0402022 6, 1st Para from the top) and the stator is secured to the housing such that the stator cannot rotate relative to each of the housing and the vehicle body (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top); 
wherein the electric motor comprises an annular motor having a hollow centre and in that an additional non-rotational component of the handwheel assembly is located within a hollow centre of the stator (see entire document, particularly reference characters 2, 2a, 2b, 3-5, 8 in fig. 1).
KANG, in turn, teaches through the invention (see entire document), particularly in Para [0026-0027, 0029, 0030-0031, 0032] – teaching housing (100) that may be provided with an inner support (400) supporting the inner stator (220) so that the rotor (300) rotates while maintaining the first air gap (610) and the second air gap (620); rotating electric device that may further include a housing (100) to which the outer stator (210) is fixed, wherein at least one end of both ends of the rotor (300) may be connected to the rotating shaft (310) of the rotor (300) and coupled to a rotor horizontal hub (381) protruding to the outside of the housing (100), and an outer circumferential surface of the rotor horizontal hub (381) may be rotatably supported by a rotor horizontal hub bearing (923) installed in the housing (100); rotating electric device that may further include a housing (100) to which the outer stator (210) is fixed, wherein the rotor (300) may include an extension part (320) having one end coupled to a hub part (380) connected to the rotating shaft (310) of the rotor (300) and the other end rotatably supported by bearings (924, 925) installed in the housing (100).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KANG. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a rotating electric device such as an electric motor and a generator, which significantly improves output power per unit weight, realizes high efficiency, and is easily manufactured in order to solve the above problems and requirements (see entire KANG document, particularly Para [0014]).

As per claim 14, KUSHIRO further discloses through the invention (see entire document), hollow centre internal space that may accommodate an additional component that comprises a wiring harness for a display that is located within a void defined by the steering wheel (see entire document, particularly fir 1-3, reference character 14 in fig. 1; page 22-0402022 4, 4th and 5th Para from the top through page 22-0402022 5, 1st Para from the top; page 22-0402022 6, 4th Para from the top).

As per claim 15, KUSHIRO further discloses through the invention (see entire document), hub that comprises one or more dished spokes that extend around the outside of the display (see entire document, particularly fig. 1-3, page 22-04022022, 4th Para from the top through page 22-04022022 5, 1st and 2nd Para from the top – teaching center portion 3 with a display device).

	
Response to Arguments
1.	In regards to claims 1, 4-6 and 9-10, Applicant's arguments, filed 09/01/2022, have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the remarks, filed 09/01/2022, that the combination of references (Kushiro in view of Kiyoshi) does not teach or suggest an electric motor that comprises a brushless permanent magnet Vernier motor, that the Vernier motor discussed in Kiyoshi is of a different design/construction. 
Examiner respectfully disagrees, and kindly presents that Applicant did not or does not provide any specific design/construction/properties of a brushless permanent magnet Vernier motor in claim 1. Applicant provides specific design/construction/properties of a brushless permanent magnet Vernier motor in amended claims 2-3, 7-8, 11-12, and prior to this amendment only “the motor” (presumably “the electric motor”) was claimed in dependent claims 2-3, 7-8, 11-12. 
Therefore, it is believed that the rejections for amended claim 1 should be maintained.
2.	In response to applicant’s argument, on pages 8-9 of the remarks, filed 09/01/2022, that there is no teaching, suggestion, or motivation to combine the references, that “[o]ne having ordinary skill in the art thus would not have been motivated to modify Kushiro in view of Kiyoshi for the reasons listed by the Examiner because those reasons are totally unrelated to modifying a non-Vernier motor to comprise a Vernier motor;” that “… Examiner has not provided a valid reason why one having ordinary skill in the art would have been motivated to modify Kushiro in view of Kiyoshi, the Examiner has not supported their legal conclusion of obviousness with rational underpinning,” that “… one having ordinary skill in the art would have found that the teachings of Kiyoshi, which revolve around improvements to Vernier motors, are not applicable to Kushiro since Kushiro does not include a Vernier motor to which the teachings of Kiyoshi could be applied;” that “… one having ordinary skill in the art would have found no reason to incorporate the teachings of Kiyoshi into Kushiro and, thus, would not have found the Examiner's modification of Kushiro in view of Kiyoshi to be obvious;” that “[o]ne having ordinary skill in the art would also not have found the Examiner's modification of Kushiro in view of Kiyoshi to be obvious based on the differences between the motors of Kushiro and Kiyoshi,” that “[b]ecause of at least differences provided by Applicant, it would not have been obvious for one having ordinary skill in the art looking to modify the steering wheel motor of Kushiro to turn to a vehicle wheel motor-based reference (i.e., to Kiyoshi), as is suggested by the Examiner;” that “[t]herefore, contrary to the Examiner's assertion, the Examiner's modification of Kushiro in view Kiyoshi would not be obvious to one having ordinary skill in the art;” that “… one having ordinary skill in the art would not have found the proposed modification of Kushiro in view of Kiyoshi to be obvious because Kiyoshi is non-analogous art to the claimed invention and to Kushiro,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as it is stated on page 6 of the office action above, “[i]t would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KIYOSHI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate in a medium to high speed range, while improving output torque while reducing applied voltage; to provide a magnet-enclosed inner rotor type motor that can be achieved (see entire KIYOSHI document, particularly Para [0006]).”
3.	Additionally, in response to applicant’s argument, on pages 9-10 of the remarks, filed 09/01/2022, that “…  Kiyoshi reference is from the field of vehicle wheel motors and addresses the problems of prior art vehicle wheel motors;” that “[t]he claimed invention and Kushiro relate to steering wheel motors, which are, as discussed above, vastly different than and unrelated to vehicle wheel motors;” that “Kiyoshi and the claimed invention are not in the same field of endeavor and Kiyoshi is not reasonably pertinent to the problems faced by the inventor;” that “… because Kiyoshi is non-analogous art to the claimed invention and Kushiro, it is respectfully submitted that the modification of Kushiro in view of Kiyoshi would not be obvious to one having ordinary skill in the art,” the Examiner finds that Kiyoshi reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant, in claim 1, and Kiyoshi teach on electric motor that comprises a brushless permanent magnet Vernier motor.
4.	In response to applicant's argument, on page 9 of the remarks, filed 09/01/2022, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “motor for a steering wheel vastly different than a motor for a vehicle wheel;” “steering wheel motors have, for example, different torque outputs, sizes, structures, mounting arrangements and control parameters than vehicle wheel motors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
5.	Regarding the applicant’s arguments on page 10 of the remarks, filed on 09/01/2022, with respect to dependent claims 4-6 and 9-10 that “claims 4-6 and 9-10 depend from claim 1 and should be allowed for the same reasons as claim 1 and for the specific limitations recited therein,” the examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.  
6.	Applicant’s arguments with respect to claims 2-3, 7-8 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662